Title: From Thomas Jefferson to George Divers, 14 June 1807
From: Jefferson, Thomas
To: Divers, George


                        
                            Dear Sir
                            
                            Washington June 14. 07.
                        
                        I was mistaken in telling you that Wanscher was dead. the misinformation arose from the death of his wife. he
                            called on me the other day, and I told him I thought you would be glad to employ him. in consequence of this he has
                            written the inclosed letter which tho’ directed to me was intended for you as you will percieve. I salute you with
                            affection & respect.
                        
                            Th: Jefferson
                            
                        
                    